DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites the limitation “the first curtain includes a first curtain edge and a second curtain edge opposite the first curtain edge, the first curtain edge being vertically elongate and overlapping the first sleeve at the first connector, the second curtain edge being vertically elongate and overlapping the first sleeve at the second connector” on lines 2-7. This is unclear as how can the first curtain include this second curtain edge that is opposite the first curtain edge, with both the first curtain edge and the second curtain edge are connected to the first sleeve? The examiner believes that the second curtain edge is supposed to be a part of the second curtain.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckmann (WO 2006026711).
	Regarding claim 25, Beckmann teaches (figs. 52, 53, and 68) a room partition (600), comprising: a track (648) defining a plurality of discontinuities (see annotated fig. 52 below); a first pole (662) suspended from the track (648); a curtain assembly (604) including a flexible curtain (as shown in fig. 53) and a first sleeve (sleeve on the right in annotated fig. 53 below), the first sleeve attached to a first end of the flexible curtain (as shown in fig. 53), the first sleeve having a first cavity (area into which the pole is found) to receive the first pole; an upper lock pin (716, see annotated fig. 53 below) attached to an upper end (the top end) of the first pole (662), the upper lock pin being movable relative to the first pole (during assembly this is found to be movable relative to the first pole); and a lower lock pin (690) attached to a lower end (bottom end) of the first pole (662), the lower lock pin movable relative to the first pole (at least during assembly this is found to be movable), and a first trolley (876 in fig. 68 shows that there is a trolley on each 658, the first trolley is found on the middle 658 in fig. 53) attached to the flexible curtain (via 658), the first trolley to slidable couple the flexible curtain and the track (fig. 68 shows that the trolley is slidably coupled to the track).




    PNG
    media_image1.png
    572
    625
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    548
    486
    media_image2.png
    Greyscale


Regarding claim 26, Beckmann teaches (figs. 52, 53, and 68) a second trolley (the one attached to the first pole) attached to the first pole (658), the second trolley to slidable couple the first pole and the track (fig. 68 shows that the trolley is slidably coupled to the track).
	Regarding claim 27, Beckmann teaches (figs. 52, 53, and 68) a connector (860) to couple the first sleeve (sleeve on the right in fig. 56) and the first end of the flexible curtain (fig. 53).
	Regarding claim 28, Beckmann teaches (figs. 52, 53, and 68) a second pole (658 on the left in fig. 53) suspended from the track (as shown in fig. 68).
Regarding claim 29, Beckmann teaches (figs. 52, 53, and 68) a second sleeve (sleeve on left in annotated fig. 53) coupled to a second end of the flexible curtain opposite the first end (fig. 53), the second sleeve defining a second cavity to receive the second pole (area into which the pole is found).
Regarding claim 30, Beckmann teaches (figs. 52, 53, and 68) a third trolley (every 658 has a trolley, see fig. 68 and the claim 25 rejection above) attached to the second pole (658 on the left), the third trolley to slidable couple the second pole and the track (fig. 68 shows that the trolley is slidably coupled to the track).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) in view of Sprague (US 20090241493).
	Regarding claim 1, Berman teaches (figs. 1 and 3) a room partition (40), comprising: a plurality of poles (P) to be suspended from a track (intended use); a curtain assembly (made of the P components and Q components in fig. 1) having a plurality of curtains (the Qs) and a plurality of sleeves (68s), respective ones of the poles to extend through corresponding respective ones of the sleeves (the poles extend through sleeves), the curtain assembly having a lowermost edge (bottom edge). This embodiment of Berman does not teach an upper lock pin attached to an upper end of a first pole of the plurality of poles and movable between a first lock position and a first unlock position relative to the first pole; a lower lock pin attached to a lower end of the first pole and movable between a second lock position and a second unlock position relative to the first pole, the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the second lock position; and a plurality of trolleys to slidably couple the curtain assembly to the track, a first plurality of the trolleys coupled to corresponding respective ones of the curtains.
	A second embodiment of a pole of Berman (figs. 12 and 13) teaches an upper lock pin (328 at the top) attached to an upper end of a first pole (300) and movable between a first lock position and a first unlock position relative to the first pole (column 6 lines 11-13); and a lower lock pin (328 at the bottom) attached to a lower end of the first pole (300) and movable between a second lock position and a second unlock position relative to the first pole (column 6 lines 11-13), the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the second lock position (column 6 lines 16-19, fig. 13).
	It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Berman with the second embodiment of Berman, so that the poles of Berman all have an upper lock pin attached to an upper end of a first pole of the plurality of poles and movable between a first lock position and a first unlock position relative to the first pole; a lower lock pin attached to a lower end of the first pole and movable between a second lock position and a second unlock position relative to the first pole, the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the second lock position. This alteration provides the predictable and expected result of each pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Sprague teaches (figures 1-2) a partition (as shown in fig. 2) with a plurality of trolleys (18) to slidably couple a curtain assembly (made of the 20s) to a track (16), a first plurality of the trolleys (all the 18s in fig. 2 except for the one on the far right) coupled to corresponding respective ones of the curtains (fig. 2 shows the first plurality of trolleys being coupled to ones of the individual curtains 20). It would have been obvious to one of ordinary skill in the art at the time to further modify Berman by replacing the connection with the ceiling with a plurality of trolleys coupling the curtain assembly to a track as taught by Sprague. This alteration provides the predictable and expected result of making it easier to move the partition around during set up or take down.
Regarding claim 2, modified Berman teaches (figs. 12 and 13) that the room partition (40) is to be installed above a floor (F) that defines a hole (shown in fig. 13) extending below an upper surface of the floor, the lower lock pin (328 at the bottom) to extend into the hole when the lower lock pin is in the second lock position, and the lower lock pin is to be positioned above the upper surface of the floor when the lower lock pin is in the second unlock position (column 6 lines 16-19).
Regarding claim 4, modified Berman teaches (figs. 12 and 13) an upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the first unlock position and the second lock position (column 6 lines 7-13); and a lower actuator (the bottom 220) operatively coupled to the lower lock pin (328 at the bottom) to move the lower lock pin between the second unlock position and the second lock position, the lower actuator being movable relative to the upper actuator (column 6 lines 7-13).
Regarding claim 5, modified Berman teaches (figs. 12 and 13) that the upper actuator (the top 220) includes a pliable (see definition 2 below from thefreedictionary.com, the member is capable of being adjusted (raised or lowered) to meet the needs of locking or unlocking) elongate member (326) extending through a respective one of the sleeves.

    PNG
    media_image3.png
    118
    479
    media_image3.png
    Greyscale

Regarding claim 8, modified Bergman teaches (fig. 1) a first curtain assembly including a first curtain (Q on left) and a first sleeve (sleeve connected to the right of the first curtain in fig. 1) a second curtain assembly including a second curtain (Q to the right of the first curtain in fig. 1) and a second sleeve (sleeve connected to the right of the second curtain in fig. 1), and a releasable fastener (94 and 96, rivets can be removed making it releasable, fig. 3 shows a detailed view of the sleeves) coupling a first edge (right edge of the first curtain assembly) of the first curtain assembly and a second edge (left edge of the second curtain assembly) of the second curtain assembly, the curtain assembly having a greater overall width when the first curtain assembly is coupled to the second curtain assembly via the releasable fastener than when the first curtain assembly is not coupled to the second curtain assembly (when they are connected the hole assembly is wider, than an instance when they are not connected via the releasable fastener and are potentially overlapping each other).
Regarding claim 9, modified Bergman teaches (fig. 3) a first curtain assembly including a first curtain  (Q on left) and a first sleeve (sleeve connected to the right of the first curtain in fig. 1) a second curtain assembly including a second curtain (Q to the right of the first curtain in fig. 1) and a second sleeve (sleeve connected to the right of the second curtain in fig. 1), and a releasable fastener (94 and 96, rivets can be removed making it releasable) coupling a first edge  (right edge of the first curtain assembly) of the first curtain assembly and a second edge (left edge of the second curtain assembly) of the second curtain assembly (fig. 3), the releasable fastener (94 and 96) having a plurality of selective configurations including a first selected configuration (with the rivets removed and the pieces moved slightly apart) and a second selected configuration (everything connected as shown in fig. 3), the first edge and the second edge being substantially parallel when the releasable fastener is in the first configuration (the pieces can be maintained in a parallel manner), and the first edge and the second edge being at an acute angle when the releasable fastener is in the second configuration (an acute angle is any angle less than 90 degrees, and the angle between parallel lines is able to be considers 0 degrees, which is makes the angle between them acute).
Regarding claim 10, modified Berman does not teach a second plurality of trolleys that are coupled to the plurality of poles.
	Sprague teaches (figures 1-2) a partition (10) with a plurality of trolleys (18) that are coupled to a plurality of poles (36). It would have been obvious to one of ordinary skill in the art at the time to further modify Berman by adding a plurality of trolleys coupling the plurality of poles as taught by Sprague. This alteration provides the predictable and expected result of making it easier to move the partition around during set up or take down.
Regarding claim 11, Berman teaches (figs. 1 and 3) that the curtains (Qs) and sleeves (68s) are interconnected in an alternating arrangement (fig. 1), the curtains (Qs) each having a curtain width (width of each individual curtain), the sleeves (68s) each (width of individual sleeve) that is less than the curtain width (figure 1 shows that each individual sleeve module is narrower than each individual curtain module).
	Regarding claim 12, Berman teaches (fig. 3) a plurality of releasable fasteners (94 and 96, rivets can be removed making it releasable) connecting the curtains and the sleeves in the alternating arrangement (shown in fig. 3).
Regarding claim 13, Berman teaches (figs. 1 and 3) a room partition (40), comprising: a first curtain (Q on the left in fig. 1); a second curtain (the Q to the right of the first curtain in fig. 1); a first sleeve (68 between the first and second curtains in fig. 1) to receive a first pole (fig. 3), the first sleeve (68) includes a first connector (94) releasably couple (rivets can be removed making it releasable) the first sleeve and the first curtain (fig. 3), the first sleeve includes a second connector (96) to releasable couple the first sleeve to the second curtain (fig. 3). Berman does not teach a first trolley coupled to the first pole, the first trolley to slidably couple the first pole to a track; and a second trolley coupled to the first curtain, the second trolley to slidably couple the first curtain to the track.
Sprague teaches (figures 1-2) a partition (as shown in fig. 2) with a plurality of trolleys (all 18), with a first trolley (18 on the left in fig. 1) coupled to a first pole (36), the first trolley to slidably couple the first pole to a track (shown in fig. 1); and a second trolley (different than the first trolley) coupled to a first curtain (fig. 2 shows the first plurality of trolleys being coupled to ones of the individual curtains 20), the second trolley to slidably couple the first curtain to the track (fig. 1). It would have been obvious to one of ordinary skill in the art at the time to modify Berman by replacing the connection with the ceiling with a plurality of trolleys coupling the first pole and the first curtain to a track as taught by Sprague. This alteration provides the predictable and expected result of making it easier to move the partition around during set up or take down.
Regarding claim 14, modified Berman does not teach an upper lock pin attached to an upper end of the first pole, the upper lock pin being movable between a lock position and an unlock position, the upper lock pin to be restrained by a discontinuity formed in the track when the upper lock pin is in the lock position, the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position.
A second embodiment of a pole of Berman (figs. 12 and 13) teaches an upper lock pin (328 at the top) attached to an upper end of a pole (300) and movable between a lock position and an unlock position (column 6 lines 11-13), the upper lock pin to be restrained by a discontinuity (110, column 6, lines 20-21) formed in a track (the track is the ceiling), the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position.
It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Berman with the second embodiment of Berman, so that an upper lock pin attached to an upper end of the pole, the upper lock pin being movable between a lock position and an unlock position, the upper lock pin to be restrained by a discontinuity formed in a track when the upper lock pin is in the lock position, the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position. This alteration provides the predictable and expected result of the pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Regarding claim 15, modified Berman does not teach a lower lock pin attached to a lower end of the first pole, the lower lock pin being movable between a descended lock position and an elevated unlock position relative to the first pole, the lower lock pin extending lower than a lowermost edge of at least one of first curtain or the second curtain when the lower lock pin is in the descended lock position.
A second embodiment of a pole of Berman (figs. 12 and 13) teaches a lower lock pin (328 at the bottom) attached to a lower end of a first pole (300) and movable between a descended lock position and an elevated unlock position relative to the pole (column 6 lines 11-13), the lower lock pin to extend lower than the lowermost edge of at least one of the first curtain or the second curtain when the lower lock pin is in the descended lock position (column 6 lines 16-19).
It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Berman with the second embodiment of Berman, so that a lower lock pin attached to a lower end of the first pole, the lower lock pin being movable between a descended lock position and an elevated unlock position relative to the first pole, the lower lock pin extending lower than a lowermost edge of at least one of the first curtain or the second curtain when the lower lock pin is in the descended lock position. This alteration provides the predictable and expected result of the pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Regarding claim 16, modified Berman teaches (figures 12-13) that the room partition (40) is to be installed above a floor (F) that defines a hole (shown in fig. 13) extending below an upper surface of the floor, the lower lock pin (328 at the bottom) to extend into the hole when the lower lock pin is in the descended lock position, and the lower lock pin is above the upper surface of the floor when the lower lock pin is in the elevated unlock position (column 6 lines 16-19).
Regarding claim 17, modified Berman now teaches (figs. 12 and 13) an upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin (328 at the top) between the unlock position and the lock position (column 6 lines 7-13), the upper actuator includes a pliable  (see definition 2 above from thefreedictionary.com, the member is capable of being adjusted (raised or lowered) to meet the needs of locking or unlocking) elongate member (326) extending through the first sleeve.
Regarding claim 19, modified Bergman teaches (fig. 3) that the first sleeve (68 between the first and second curtains as described in the claim 13 rejection above) is positioned between the first curtain (Q on the left in fig. 1) and the second curtain (Q to the right of the first curtain), the first curtain indulges a first curtain edge (the right edge of the first curtain) and a second curtain edge (the left edge of the second curtain, see 112b rejection above) opposite the first curtain edge, the first curtain edge being vertically elongate and overlapping the first sleeve at the first connector (94, see fig. 3), the second curtain edge being vertically elongate and overlapping the first sleeve at the second connector (96, see fig. 3), the room partition selectively configurable between a first selected configuration (with the rivets removed and the pieces moved slightly apart) and a second selected configuration (connected as shown in fig. 3), the first curtain edge (the right edge of the first curtain module) being farther away from the second curtain edge (the left edge of the second curtain module) when the room partition is in the first selected configuration than when the room partition is in the second selected configuration (without the rivets and the pieces slightly apart, the curtain edges are further apart than what is depicted in fig. 3).
Regarding claim 21, modified Bergman does not teach that the first curtain and the first sleeve are comprised of substantially equivalent sheet material. It is noted the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of the first curtain and the first sleeve being comprised of substantially equivalent sheet material as claimed would have been obvious to use in Berman based on its suitability for use, as this would reduce the cost of the acquisition of materials. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) in view of Sprague (US 20090241493) as applied to claim 1, and further in view of Beckmann (WO 2006026711).
Regarding claim 3, modified Berman teaches (figs. 12 and 13) a plurality of upper lock pins (each pole has an upper lock pin after the modification in claim 1) that includes the upper lock pin (328 at the top), respective ones of the upper lock pins attached to corresponding respective ones of the poles (P), there being a quantity of upper lock pins; and a plurality of lower lock pins (each pole has a lower lock pin after the modification in claim 1) that includes the lower lock pin (328 at the bottom), respective ones of the lower lock pins attached to corresponding respective ones of the poles (P), a quantity of the lower lock pins being of a second quantity. Modified Berman does not teach the second quantity being greater than the first quantity.
	Beckmann teaches (fig. 52) a second quantity of lock pins (632) being greater than a first quantity (636). It would have been obvious to one of ordinary skill in the art to further modify Berman so that the second quantity of lock pins is greater than the first quantity. This alteration provides the predictable and expected results of more lock pins on the bottom provider a more rigid and stable assembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) in view of Sprague (US 20090241493) as applied to claim 1, and further in view of Shih (US 20140049055).
	Regarding claim 6, modified Berman does not teach a common actuator operatively coupled to the upper lock pin and the lower lock pin, the common actuator to move the upper lock pin between the first unlock position and the first lock position, and to move the lower lock pin between the second unlock position and the second lock position, the upper lock pin and the lower lock pin move simultaneously via the common actuator.
	Shih teaches (figs. 2 and 9) a locking mechanism (05) with a common actuator (40) operatively coupled to an upper lock pin (72 at the top) and a lower lock pin (72 at the bottom), the common actuator (40) to move the upper lock pin between the first unlock position and the  first lock position, and to move the lower lock pin between the second unlock position and the second lock position, wherein upper lock pin and the lower lock pin move simultaneously  via the common actuator (fig. 9). 
	It would have been obvious to one of ordinary skill in the art at the time to further modify Berman with the teachings of Shih so that there is a common actuator operatively coupled to the upper lock pin and the lower lock pin, the common actuator to move the upper lock pin between the unlock first position and the first lock position, and to move the lower lock pin between the second unlock position and the second lock position, wherein upper lock pin and the lower lock pin move simultaneously via the common actuator. This alteration provides the predictable and expected results of reducing the time requires to lock and unlock the partition because of the common actuator instead of two separate actuators.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) in view of Sprague (US 20090241493) as applied to claim 1, and further in view of Chu (US 20030196690).
Regarding claim 7, modified Berman teaches (figs. 1 and 12) that the curtain assembly (made of the P components and Q components in fig. 1) includes a first side (the side in fig. 12) and a second side (the side on the back of fig. 12), the room partition further including: an upper actuator (the top 220) at the second side of the curtain assembly (fig. 12), the upper actuator operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the first unlock position and the first lock position (column 6 lines 7-13).
Modified Berman does not teach that the curtain assembly defines an opening with a cover, the opening to provide access through the curtain assembly to access the upper actuator from the first side of the curtain assembly when the cover is displaced from the opening, the cover to obstruct access to the upper actuator from the first side of the curtain assembly when the cover is positioned over the opening.
	Chu teaches (fig. 3D) a panel (56) defining an opening (68) with a cover (rolled up in fig. 3D), the opening to provide access through the panel to a second side (the inside) from a first side (the outside). It would have been obvious to one of ordinary skill in the art to further modify Berman with the opening with a cover as taught by Chu, that defines an opening with a cover, the opening to provide access through the curtain assembly to access the upper actuator from the first side of the curtain assembly when the cover is displaced from the opening, the cover to obstruct access to the upper actuator from the first side of the curtain assembly when the cover is positioned over the opening. This alteration provides the predictable and expected result of a user being able to control access from one side of the curtain assembly to a second.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) in view of Sprague (US 20090241493) as applied to claim 14, and further in view of Chu (US 20030196690).
Regarding claim 18, modified Berman teaches 18 (figures 1 and 12) that the first curtain (Q on the left) includes a front side (the side in fig. 12) and a backside (the side on the back of fig. 12) and the room partition further comprising: an upper actuator (the top 220) at the backside of the first curtain (backside of fig. 12), the upper actuator (he top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the unlock position and the lock position (column 6 lines 7-13). 
Modified Bergman does not teach that the first curtain defines an access opening, and a cover removably coupled to the first curtain and moveable between a closed position to cover the access opening and an open position to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the first curtain module to enable access to the upper actuator from the front side of the first curtain, the cover in the closed position to restrict access via the access opening to the upper actuator from the front side of the first curtain.
Chu teaches (fig. 3D) a panel (56) defining an access opening (68) with a cover (rolled up in fig. 3D) removable coupled to the panel and moveable between a closed position (when the cover is down) to cover the access opening and an open position (as shown in fig. 3D) to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the panel to enable access from the front side (outside) of the first curtain, the cover in the closed position to restrict access via the access opening to the front side (outside) of the panel. It would have been obvious to one of ordinary skill in the art to further modify Berman with the opening with a cover as taught by Chu, that defines an access opening, and a cover removably coupled to the first curtain and moveable between a closed position to cover the access opening and an open position to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the first curtain to enable access to the upper actuator from the front side of the first curtain, the cover in the closed position to restrict access via the access opening to the upper actuator from the front side of the first curtain. This alteration provides the predictable and expected result of a user being able to control access from one side of the curtain assembly to a second.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
Regarding claim 1 the applicant argues that “Claim 1 sets forth a room partition including a plurality of trolleys to slidably couple a curtain assembly to a track, where a first plurality of trolleys are coupled to corresponding respective ones of the curtains. Claim 1 is allowable over Berman. 
Berman mentions a partition system 40 for a bank including a pole 60 to carry a pair of panels Q for rotation thereabout. (Berman, col. 4, 11. 10-13). Positioned on the pole 60 of Berman is a first sleeve hinge 66 to provide rotation of the panels Q. (Berman, col. 4, 11. 15-26 & 11. 45-51). Thus, the sleeve 66 of Berman provides bushing to enable rotation of the panels Q between an open position and a stored position. (Berman, col. 3, 11. 54-67). The pole P of Berman is fixed to a ceiling C. (Berman, col. 4, 11. 60-64, see also FIGS. 2, 3, 12, 13). It is evident that Berman fails to teach or suggest a plurality of trolleys to slidably couple a curtain assembly to a track, where a first plurality of trolleys are coupled to corresponding respective ones of the curtains as set forth by claim 1. Therefore, Berman fails to establish a prima facie case of obviousness against claim 1. Accordingly, claim 1 and all claims that depend therefrom are in condition for allowance.”
The examiner notes that the modification to claim 1 above uses Sprague to teach the plurality of trolleys as claimed, and notes that all the limitations as claimed are taught by the combination. 
Regarding claim 13, the applicant argues that “claim 13 sets forth a room partition including a second trolley coupled to a first curtain, where the second trolley is to slidably couple the first curtain to a track. Claim 13 is allowable over Berman because a pole P of Berman is fixed to a ceiling C and the first rotation sleeve 66 rotatably couples the panel Q and the pole P. (Berman, col. 4, 11. 10-13 & 11. 54-64, see also FIGS. 2, 3, 12, 13). Thus, it is evident that Berman fails to teach or suggest a second trolley coupled to a first curtain, where the second trolley is to slidably couple the first curtain to a track as set forth by claim 13. Therefore, Berman fails to establish a prima facie case of obviousness against claim 13. Accordingly, claim 13 and all claims that depend therefrom are in condition for allowance.”
The examiner notes that the modification to claim 13 above uses Sprague to teach the plurality of trolleys as claimed, and notes that all the limitations as claimed are taught by the combination. 
Regarding claim 25, the applicant argues that “Beckmann mentions a pole assembly 618 having an upper conduit plug 716 welded or otherwise secured to the upper end of the elongated conduit pole 714. (Beckmann, page 54,  1). Thus, it is evident that Berman fails to teach or suggest an upper lock pin attached to an upper end of a first pole of the plurality of poles, where the upper lock pin is movable relative to the first pole as set forth by claim 25. To the contrary, the upper conduit plug 716 of Beckmann is welded or fixed to the pole 714 and, thus, is not moveable relative to the pole 714. (Beckmann, page 54,  1). Therefore, Berman fails to establish a prima facie case of anticipation against claim 25. Accordingly, claim 25 and all claims that depend therefrom are in condition for allowance.”
The examiner notes that Beckman teaches an upper lock pin (716, see annotated fig. 53) attached to an upper end (the top end) of the first pole (662), the upper lock pin being movable relative to the first pole (can be taken apart at least during assembly), and that all the limitations as claimed are taught. The examiner also notes that Berman Is not used to reject claim 25.
Regarding claim 25, the applicant argues that “Claim 25 is allowable over Berman because a pole P of Berman is fixed to a ceiling C and the first rotation sleeve 66 rotatably couples the panel Q and the pole P. (Berman, col. 4, 11. 10-13 & 11. 54-64, see also FIGS. 2, 3, 12, 13). Thus, it is evident that Berman fails to teach or suggest a first trolley attached to a flexible curtain, where the first trolley is to slidably couple the curtain and a track as set forth by claim 25. Therefore, Berman fails to establish a prima facie case of obviousness against claim 25. Accordingly, claim 25 and all claims that depend therefrom are in condition for allowance.”
The examiner notes that Berman is not used to reject claim 25.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634